WALLACE, JUDGE:
On May 18, 1981, at about 6:30 in the evening, claimant was injured in a fall from a bridge into a creek on Route 44 in Stirrat, West Virginia. The bridge involved had been taken into the State highway system in the spring of 1981. Department of Highways personnel inspected the bridge and found it defective. It was barricaded and closed to vehicular traffic.
Claimant testified that by closing the bridge, access to his residence from the highway was prevented. No walkway across the creek was built, so claimant was forced to walk along a steel “I” beam that had been left when the bridge was torn down. He stated he had travelled this way for about 2 1/2 months and was aware that the bridge was closed.
As a result of the accident, claimant injured his back, received facial abrasions, and broke his glasses. Medical bills *291for emergency room treatment and replacement of eyeglasses totalled $379.25.
Respondent was negligent in failing to provide an adequate walkway after closing the bridge, but the Court believes that the claimant, with his prior knowledge of the condition of the bridge, was also negligent. Under the doctrine of comparative negligence, the Court allocates negligence as follows: Claimant 20%, respondent 80%. Reducing the claimed damages by 20%, the Court makes an award in favor of claimant in the amount of $303.40.
Award of $303.40.